October 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         CHRISTINE REULE, Appellant

NO. 14-14-00574-CV                          V.
NO. 14-14-00655-CV
NO. 14-14-00772-CV
                          JOHN R. BELUS, Appellee
                     ________________________________

       Today the Court heard appellee’s motion to dismiss the appeals from the
interlocutory orders signed by the court below on July 7, 2014, July 24, 2014, and
September 18, 2014. Having considered the motion and found it meritorious, we
order the appeals DISMISSED.

      We further order that each party shall pay its costs by reason of these
appeals.
      We further order this decision certified below for observance.